Me. Justice Figuebas
delivered the opinion of ithe court, as follows:
The Fiscal of said court filed a duly sworn information, in the following terms:
“Nicolás Oastrillo, on a certain day of December, 1903, in the sub-district of Caguas, assaulted Pedro Coto, by firing a shot upon him.”
A copy of said information was read and delivered to the accused, the same being denied by him and submitted to the law court. The trial was held on the 5th of March last, and in the record thereof it is stated that ithe witnesses for the *555prosecution testified, their testimony not being inserted therein, bnt a statement appears to the effect that the defendant presented no evidence. On March 8 judgment was rendered, and the court understanding that the offense defined and made punishable by section 237 of the Penal Code in force, had been committed, sentenced Nicolas Castrillo for assault with a deadly weapon, — he having fired a shot without wounding his adversary, — to six months of imprisonment in jail. Prom this sentence an appeal was taken by means of a mere statement in writing, the same being unaccompanied by a bill of exceptions. The appellant did not appear before this Supreme Court, and the Fiscal at the hearing filed a written opposition to the appeal.
As is seen, no legal 'question has been raised for decision; but we have carefully gone over all the record of proceedings forwarded, and find nolthing to justify a modlification of the sentence appealed from. We therefore propose that the same be affirmed, with costs of this appeal against the appellant Nicolás Castrillo; it being understood, however, that this offense should be defined, according to the act of the Legislative Assembly, approved March 10, 1904, as an assault and battery.

Decided accordingly.

Chief Justice Quiñones and Justices Hernández, Sulz-bacher and MacLeary concurred.